811 F.2d 607
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Vernon E. RODMAN, Plaintiff-Appellant,v.Gale B. WELLER;  Thomas E. Ray;  Virgil L. Guiner, Howard E.Hall;  William H. Sterritt, M. Kirby Roberts, Jr., StephenE. Weithman, Michael Piacentino, Robert Nemo, John Spiegel,Richard F. Celeste, Anthony J. Celebrezze, Jr., Defendants-Appellees.
No. 86-3580.
United States Court of Appeals, Sixth Circuit.
Dec. 16, 1986.

Before KRUPANSKY, NELSON and RYAN, Circuit Judges.

ORDER

1
Appellant appeals pro se from the district court's orders which dismissed his petition for writ of coram nobis and denied appellant's motion for reconsideration.  The case has been referred to a panel of the Court pursuant to Rule 9(a), Rules of the Sixth Circuit.  Upon examination of the briefs and the record, the panel agrees unanimously that oral argument is not needed.  Rule 34(a), Federal Rules of Appellate Procedure.


2
It is ORDERED that the district court's judgment be affirmed for the reason stated in the district court's opinion.  Rule 9(d)(3), Rules of the Sixth Circuit.  Therefore, the motion for appointment of counsel is also denied.